DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 21 October 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 2, 4-6, and 8-10; and has canceled claim 7.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.
Applicant’s arguments, see page 6 of the Applicant’s Remarks, filed 21 October 2021, with respect to the rejection of claim 9 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 9 have been withdrawn.  However, new grounds for rejection under 35 U.S.C. 112(b) are necessitated by amendment.

Regarding the Applicant’s argument that the amended claims are non-obvious under 35 U.S.C. 103 over the combination of Roe and Kamin-Lyndgaard, the Examiner respectfully disagrees.  Applicant argues that Kamin-Lyndgaard fails to disclose “how” the protective case communicates with a user’s mobile phone and how the mobile phone communicates with another device.  Examiner respectfully disagrees.  As noted with citations in the rejection, Kamin-Lyndgaard explicitly discloses a wired communication mechanism between the protective case and the mobile phone, which is no less detailed an explanation of “how” the case communicates than the broadly recited and disclosed “dedicated coupling interface” of the Applicant’s invention.  Similarly, Kamin-Lyndgaard explicitly discloses a USB input for transferring data with another device, such as a PC, which is also no less detailed than the Applicant’s broadly recited and discloses “universal coupling interface.”  The only claimed aspect of communication Kamin-Lyndgaard may fail to explicitly disclose is that the same first data sent to the protective case is also transferred to another device.  However, Kamin-Lyndgaard clearly indicates elsewhere that data shared between the mobile phone and protective case is also shared with other electronic devices (Fig. 3 and [0066]), so there is no inventive leap in ascertaining that when a USB connection between the protective case and another electronic device is used for data transfer it would include some of the 
Regarding the Applicant’s argument that Kamin-Lyndgaard fails to disclose how to charge the sensory-interface device and the mobile’s user phone, the Examiner partially agrees, but asserts that such charging would have been obvious in light of ordinary skill knowledge of the type of technology employed by Kamin-Lyndgaard.  In particular, it is well-known that USB connections may be used such that one type of electronic device, such as a PC, may be used to charge another type of electronic device, such as a mobile phone.  Examiner has cited an additional reference, Li (US PGPub 20150074766) as evidence of this ordinary skill knowledge, but notes that this well-known teaching is of the type for which it would commonly be acceptable to take Official Notice.  Kamin-Lyndgaard explicitly teaches that the sensory-interface device may be used to power the user’s mobile phone, which is the largest leap of “how” to charge both the sensory-interface device and the user’s mobile phone by the same coupling interface.  From this teaching combined with the ordinary skill knowledge that USB connections are commonly used to charge electronic devices, a person of ordinary skill would readily arrive at the conclusion that by charging the sensory-interface device via USB, the electronic device will simultaneously be charged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “database” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the database" in line 16 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 depend on claim 1 and are indefinite for the same reasons as claim 1.
Claims 2, 5, 6, and 8-10 recite the limitation "the data" in the first, third, second, first line of page 4, second, and first line of the respective claims.  There is insufficient antecedent basis for this limitation in the claim.  The claims refer to “test data” “first data” and “data stored in a memory.”  While the Examiner best understands “the data” to refer to “data stored in a memory” in each instance, simply referring to one limitation as “the data” when there are at least three different limitations dubbed “data” is insufficiently clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Roe (US Pat 8447553) in view of Kamin-Lyndgaard (US PG Pub 20130278552) and Li (US PGPub 20150074766).

Regarding claim 1, Roe discloses a failure testing device implemented on an electronic device, the failure testing device comprising: 
a detecting device (various sensors and transducers … can be used to screen or test the electronic device, col. 10, lines 10-16) configured to detect environmental parameters of the electronic device; 
a processor (col. 5, lines 15-20); and 
a memory (col. 5, lines 27-46) configured to store a plurality of instructions, which when executed by the processor, cause the processor to: 
control the detecting device to detect the environmental parameters of the electronic device (measure a characteristic at the electronic device … temperature of gases or objects in proximity to the electronic device, col. 7, lines 6-13; various sensors and transducers … can be used to screen or test the electronic device, col. 10, lines 10-16; factors data … air temperature … air humidity, air pressure … collisions, col. 11, lines 2-13);
obtain the environmental parameters detected by the detecting device  (measure a characteristic at the electronic device … temperature of gases or objects in proximity to the electronic device, col. 7, lines 6-13; various sensors and transducers … can be used to screen or test the electronic device, col. 10, lines 10-16; factors data … air temperature … air humidity, air pressure … collisions, col. 11, lines 2-13); the same citation is provided for this limitation and the previous one because they inherently go hand in hand – controlling a device to detect parameters necessarily means the parameters are obtained and obtaining the parameters would not be possible without a device being controlled to obtain them; the limitations are merely active and passive recitations of the same operation
determine whether the obtained environmental parameters exceed a preset range (at least one type of indicator … is at a sufficient level to indicate possible electronic device failure, col. 6, lines 19-24); 
test components (electronic device is continuously tested and failing parts of the electronic device are replaced, col. 7, lines 14-18) and running conditions (selectively test an electronic device by one or more interactions and evaluate the responses, col. 8, lines 31-35) of the electronic device, when it is determined that the environmental parameters exceed the preset range, and obtain test data of the electronic device (selectively testing the electronic device when the screening indicates a potential failure, Abstract; selective testing … can process when … screening detection of at least one type of indicator … is at a sufficient level to indicate possible electronic device failure, col. 6, lines 19-24); aside from the implicit fact that testing a device requires testing device components, the replacement of failing parts necessarily means components are evaluated as failing and, thus, tested
 and compare the test data and the environmental parameters to data stored in the memory (comparison of the electronic device inputs and outputs to past electronic device inputs and outputs stored in a memory … look-up tables … in one or more expert systems, col. 10, lines 54-60; expert system memory can either be a total memory from the first day of operation of the electronic device, col. 6 lines 41-43) to determine a reason for failure of the electronic device (expert systems for determining different types of electronic device failures, col. 14, lines 47-52);  in light of the written description, which discloses failure types, such as short circuiting or the device powering off (Specification, [0025]), as “reasons,”  Examiner construes a determination of failure type as equivalent to a determination of reason for failure.  This a reasonable interpretation, because a person of ordinary skill would readily understand that the cause of a type of failure, such as an “electrical failure” (Roe, col. 10, line 33) is electrical in nature, whereas, the cause of a “thermal failure” (Roe, col. 10, line 34) would be temperature-related, etc.
wherein the database stores values of the environmental parameters which would cause the electronic device to fail, test data when the electronic device has failed and causes of failures (database module 1000 stores information useful in determining at least one potential failure of the electronic device … electronic device inputs and outputs stored in memory, col. 12 line 50 – col. 13, line 8; expert system memory can either be a total memory from the first day of operation of the electronic device, col. 6 lines 41-43).  The fact that the database memory can be a total memory from the first day of operation implies that stored the inputs and outputs include all inputs and outputs, which would include the test data and environmental parameters, including those corresponding to times of failures.  Furthermore, the expert systems determine types of failures (interpreted as equivalent to causes as noted above), which would not be possible without storing the types to be determined.

Kamin-Lyndgaard discloses a detachable sensory interface device (Title; 29, Fig.1), which may include sensors including force sensing, barometer, accelerometer, and thermometer among others ([0095]).  These sensor types are consistent with sensor types disclosed by Roe used for detecting failure of an electronic device.  Kamin-Lyndgaard teaches that the sensory-interface device further comprises an interfacing unit comprising a dedicated coupling interface (communications mechanism configured exchange data between the protective case and a user’s mobile phone, [0134]) and a universal coupling interface (USB input 601, Fig. 6 and [0069]) the dedicated coupling interface provides a wired connection to the electronic device (communication mechanism between the protective case and the mobile phone is wired, [0144]); the universal coupling interface is configured to couple to another electronic device (USB input 601 for transferring, collecting, or analyzing data shared with another device … personal computer, [0069]), wherein the electronic device sends first data to the sensory-device interface by the dedicated coupling interface communications mechanism configured exchange data between the protective case and a user’s mobile phone, [0134]) and the sensory-device interface sends data to another electronic device by the universal coupling interface (transferring … data shared with another device, [0069]).  The communications mechanisms of the sensory-device interface of Kamin-Lyndgaard would obviously be suitable for the detection device of Roe since it includes many of the same types of sensors.  Use of such a device in the context of Roe would have been obvious because it is a detachable device that could, thus, be potentially retrofitted to a device without the failure detection capabilities of Roe.  Thus, since the sensory-interface device would be used as part of the failure testing device in the context of the combination of Roe and Kamin-Lyndgaard, the data would be sent to and from the failure testing device.
Kamin-Lyndgaard does not necessarily teach that the data sent to another electronic device is “the first data” and does not teach that when the failure testing device is charged by the universal coupling interface, the electronic device is also charged by the universal coupling interface.
However, since the universal coupling interface of Kamin-Lyndgaard may be used for transferring data to another electronic device, it is necessarily capable of sending data from the failure testing device in general, which would include the “first data.”  Thus, the failure testing of device of Roe as modified by Kamin-Lyndgaard, such that it is incorporated into a protective case with the same interface connections as Kamin-Lyndgaard, would necessarily be capable of sending the first data received by the failure testing device to another electronic device.  Additionally, Kamin-Lyndgaard teaches that the sensor interface device can provide power to the electronic device case or cover contains a battery and supply reserves electrical power to the attached mobile device, [0043]), which suggests that the electronic device can be charged via the dedicated interface.  
Furthermore the universal coupling interface of Kamin-Lyndgaard is a USB input, which is a well-known means of charging electronic devices.  For example, Li teaches that a mobile phone can be charged by connecting it with a USB interface of computer through a USB data line ([0079]).  In other words, the same interface that is used to send data from the sensory interface device of Kamin-Lyndgaard may be used to charge the device, and such technology is well-known.  Given that Kamin-Lyndgaard already teaches providing power to the electronic device from the sensor interface device, it would have been obvious that when the failure testing device is charged by the universal coupling interface, the electronic device is also charged by the universal coupling interface (i.e., as the usb connection to a PC is used to charge the failure testing device, the failure testing device powers, and thus charges, the electronic device).  Such charging would have been a readily conceived consequence of the disclosed powering capabilities of Kamin-Lyndgaard and provide the obvious benefit of efficient charging of multiple devices.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Roe such that an interfacing unit comprising a dedicated coupling interface and a universal coupling interface; the dedicated coupling interface provides a wired connection to the electronic device; the universal coupling interface is configured to couple to another electronic device; wherein the electronic device sends first data to the failure testing device by the 

Regarding claim 4, the combination of Roe, Kamin-Lyndgaard, and Li makes obvious the failure testing device of claim 1, wherein the detecting device is located on the electronic device (detachable sensory interface device, Kamin-Lyndgaard, Title; 29, Fig.1).  The modification of Roe with respect to claim 1 already includes incorporation of the detecting device within a sensory-interface device, such as that of Kamin-Lyndgaard.
Regarding claim 5, the combination of Roe, Kamin-Lyndgaard, and Li makes obvious the failure testing device of claim 1, wherein the detecting device further comprises a first communication unit (expert system interface module 1004 obtains information concerning the electronic device, col. 12, line 55 – col. 13, line 8 and Figs. 8-13) configured to establish communication with a test server (expert system database module 1000 communicates with … the expert system interface module 1004, col. 12, lines 47-49 and Figs. 8-13) and obtain the data from the test server (three expert system modules 1000, 1002, and 1004 are spread among multiple existing modules, col. 14, lines 39-41).  The explicit communication among expert system modules spread across multiple modules inherently requires presence of a communication unit for communicating among them.  Thus, the interface module is, or inherently includes, such communication unit.  Since the function of the interface unit is to act as an intermediary between sensors (i.e. the data obtained by the interface module is the data measured by the various sensors) and database, the interface unit is interpreted to be or include the claimed communication unit.  Since the expert system database module stores data useful in determining a potential failure of the electronic device, a separate system incorporating the module would reasonably be interpretable as a test server.  

Regarding claim 8, Roe discloses a failure testing method implemented on a failure testing device comprising a 10detecting device (various sensors and transducers … can be used to screen or test the electronic device, col. 10, lines 10-16), the method comprising: 
controlling the detecting device to detect the environmental parameters of the electronic device (measure a characteristic at the electronic device … temperature of gases or objects in proximity to the electronic device, col. 7, lines 6-13; various sensors and transducers … can be used to screen or test the electronic device, col. 10, lines 10-16; factors data … air temperature … air humidity, air pressure … collisions, col. 11, lines 2-13);
obtaining the environmental parameters detected by the detecting device  (measure a characteristic at the electronic device … temperature of gases or objects in proximity to the electronic device, col. 7, lines 6-13; various sensors and transducers … can be used to screen or test the electronic device, col. 10, lines 10-16; factors data … air temperature … air humidity, air pressure … collisions, col. 11, lines 2-13); the same citation is provided for this limitation and the previous one because they inherently go hand in hand – controlling a device to detect parameters necessarily means the parameters are obtained and obtaining the parameters would not be possible without a device being controlled to obtain them; the limitations are merely active and passive recitations of the same operation
determining whether the obtained environmental parameters exceed a preset range (at least one type of indicator … is at a sufficient level to indicate possible electronic device failure, col. 6, lines 19-24); 
testing components (electronic device is continuously tested and failing parts of the electronic device are replaced, col. 7, lines 14-18) and running conditions selectively test an electronic device by one or more interactions and evaluate the responses, col. 8, lines 31-35) of the electronic device, when it is determined that the environmental parameters exceed the preset range, and obtain test data of the electronic device (selectively testing the electronic device when the screening indicates a potential failure, Abstract; selective testing … can process when … screening detection of at least one type of indicator … is at a sufficient level to indicate possible electronic device failure, col. 6, lines 19-24); aside from the implicit fact that testing a device requires testing device components, the replacement of failing parts necessarily means components are evaluated as failing and, thus, tested
 and comparing the test data and the environmental parameters to data stored in a memory (comparison of the electronic device inputs and outputs to past electronic device inputs and outputs stored in a memory … look-up tables, col. 10, lines 54-60; expert system memory can either be a total memory from the first day of operation of the electronic device, col. 6 lines 41-43) to determine a reason for failure of the electronic device (expert systems for determining different types of electronic device failures, col. 14, lines 47-52); in light of the written description, which discloses failure types, such as short circuiting or the device powering off (Specification, [0025]), as “reasons,”  Examiner construes a determination of failure type as equivalent to a determination of reason for failure.  This a reasonable interpretation, because a person of ordinary skill would readily understand that the cause of a type of failure, such as an “electrical failure” (Roe, col. 10, line 33) is electrical in nature, whereas, the cause of a “thermal failure” (Roe, col. 10, line 34) would be temperature-related, etc.
database module 1000 stores information useful in determining at least one potential failure of the electronic device … electronic device inputs and outputs stored in memory, col. 12 line 50 – col. 13, line 8; expert system memory can either be a total memory from the first day of operation of the electronic device, col. 6 lines 41-43).  The fact that the database memory can be a total memory from the first day of operation implies that stored the inputs and outputs include all inputs and outputs, which would include the test data and environmental parameters, including those corresponding to times of failures.  Furthermore, the expert systems determine types of failures (interpreted as equivalent to causes as noted above), which would not be possible without storing the types to be determined.
Roe does not teach that the detecting device further comprises an interfacing unit comprising a dedicated coupling interface and a universal coupling interface; the dedicated coupling interface provides a wired connection to the electronic device; the universal coupling interface is configured to couple to another electronic device; wherein the electronic device sends first data to the failure testing device by the dedicated coupling interface, and the failure testing device sends the first data to another electronic device by the universal coupling interface, wherein when the failure testing device is charged by the universal coupling interface, the electronic device is also charged by the universal coupling interface.
Kamin-Lyndgaard discloses a detachable sensory interface device (Title; 29, Fig.1), which may include sensors including force sensing, barometer, accelerometer, communications mechanism configured exchange data between the protective case and a user’s mobile phone, [0134]) and a universal coupling interface (USB input 601, Fig. 6 and [0069]) the dedicated coupling interface provides a wired connection to the electronic device (communication mechanism between the protective case and the mobile phone is wired, [0144]); the universal coupling interface is configured to couple to another electronic device (USB input 601 for transferring, collecting, or analyzing data shared with another device … personal computer, [0069]), wherein the electronic device sends first data to the sensory-device interface by the dedicated coupling interface (communications mechanism configured exchange data between the protective case and a user’s mobile phone, [0134]) and the sensory-device interface sends data to another electronic device by the universal coupling interface (transferring … data shared with another device, [0069]).  The communications mechanisms of the sensory-device interface of Kamin-Lyndgaard would obviously be suitable for the detection device of Roe since it includes many of the same types of sensors.  Use of such a device in the context of Roe would have been obvious because it is a detachable device that could, thus, be potentially retrofitted to a device without the failure detection capabilities of Roe.  Thus, since the sensory-interface device would be used as part of the failure testing device in the context of the combination of Roe and Kamin-Lyndgaard, the data would be sent to and from the failure testing device.

However, since the universal coupling interface of Kamin-Lyndgaard may be used for transferring data to another electronic device, it is necessarily capable of sending data from the failure testing device in general, which would include the “first data.”  Thus, the failure testing of device of Roe as modified by Kamin-Lyndgaard, such that it is incorporated into a protective case with the same interface connections as Kamin-Lyndgaard, would necessarily be capable of sending the first data received by the failure testing device to another electronic device.  Furthermore, Kamin-Lyndgaard suggests transferring data across multiple devices ([0066]-[0067], Figs. 3 and 4) and it would have been obvious to transfer the first data from the electronic device to another electronic device to facilitate failure detection across multiple electronic devices.  Additionally, Kamin-Lyndgaard teaches that the sensor interface device can provide power to the electronic device (case or cover contains a battery and supply reserves electrical power to the attached mobile device, [0043]), which suggests that the electronic device can be charged via the dedicated interface.  
Furthermore the universal coupling interface of Kamin-Lyndgaard is a USB input, which is a well-known means of charging electronic devices.  For example, Li teaches that a mobile phone can be charged by connecting it with a USB interface of computer through a USB data line ([0079]).  In other words, the same interface that is used to send data from the sensory interface device of Kamin-Lyndgaard may be used to 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Roe such that an interfacing unit comprising a dedicated coupling interface and a universal coupling interface; the dedicated coupling interface provides a wired connection to the electronic device; the universal coupling interface is configured to couple to another electronic device; wherein the electronic device sends first data to the failure testing device by the dedicated coupling interface, and the failure testing device sends the first data to another electronic device by the universal coupling interface, wherein when the failure testing device is charged by the universal coupling interface, the electronic device is also charged by the universal coupling interface.  Inclusion of a detecting device with such communication mechanisms would have been obvious because such mechanisms for connecting the device to an electronic device, such as a mobile phone, would allow for retrofitting to a device without the failure detection capabilities of Roe.  Inclusion of such an interface unit in the detecting device would have also been obvious as a known .

Claims 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Kamin-Lyndgaard and Li, as applied to claims 1 and 8 above, and further in view of Daniel et al. (US PGPub 20140327523) and Thompson et al. (US PGPub 20180246552).

Regarding claims 2 and 10, the combination of Roe, Kamin-Lyndgaard, and Li makes obvious the failure testing device of claim 1 and failure testing method of claim 8.  Roe does not teach that the data comprises a dust concentration value causing failure of the electronic device and a failed component of the electronic device, a water pressure value and/or a water depth value causing failure of the electronic device and a failed component of the electronic device, a temperature value and a2Appl. No. 15/980,825 Reply to Office Action of July 28, 2021Attorney Docket No.: US72029humidity value causing failure of the electronic device and a failed component of the electronic device
air temperature, Roe, col. 11, lines 2-3; air humidity, col. 11, lines 6-7), so inclusion of a temperature value and a humidity value in the data would have been obvious.  
Daniel teaches that severity of water damage to an electronic device may be determined based on a water pressure value (amount of pressure to which mobile device is exposed [0023]).  Thus, Daniel suggests determining water damage as a known cause of failure for electronic devices, which suggests that a water pressure value causing failure of the electronic device and a failed component of the electronic device would be among the data used in determining potential failures.
Thompson discloses detecting airborne particulates (i.e. dust) as event parameters ([0011]) and that such information better enables root cause analysis of failures (Abstract).  Thus, Thompson suggests inclusion of a dust concentration value among the data, because such particulates are a potential cause of failure of electronic devices anticipated by Thompson, and inclusion of data covering such failures would better enable root cause analysis in the context of Roe.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Roe such that the data comprises a dust concentration value causing failure of the electronic device and a failed component of the electronic device, a water pressure value and/or a water depth 

Regarding claim 3, the combination of Roe, Kamin-Lyndgaard, Li, Daniel, and Thompson makes obvious the failure testing device of claim 2, wherein the detecting device comprises a temperature (thermometers, Roe, col. 10, line 10) and an air pressure sensor (pressure sensors, Roe, col. 10, line 11), and a collision sensor (accelerometers, Roe, col. 10, line 13; collisions, col. 11, lines 7); the environmental parameters comprise a temperature (air temperature, Roe, col. 11, lines 2-3) and humidity value (air humidity, Roe, col. 11, lines 6-7), and an air pressure value (Roe, col. 11, line 7).  
The combination does not necessarily disclose a dust concentration sensor, a humidity sensor, and a water pressure sensor and the parameters do not necessarily include a dust concentration value, a water pressure value, and an impact force value.
While Roe does not explicitly disclose a humidity sensor, inclusion of such a sensor would have been obvious over the use of air humidity (Roe, col. 11, lines 6-7), because a sensor would allow the detection device of Roe to obtain accurate, current humidity data.
pressure meter within the water detector, [0023]) and determination of severity of damage based on a water pressure value (amount of pressure to which mobile device is exposed, [0023]).
Thompson further discloses a dust concentration sensor (airborne particulate sensors, [0032]), the use of which for obtaining event parameters for root cause of failure analysis suggests that a dust concentration value would be used among environmental parameters.  Thompson also discloses monitoring acceleration or shock events, such as falls or impacts ([0005]).  Although a force value is not explicitly disclosed, a person of ordinary skill would readily understand that acceleration of impact corresponds to force of impact and would be equivalently interchangeable.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the detecting device comprises a dust concentration sensor, a humidity sensor, and a water pressure sensor and the environmental parameters include a dust concentration value, a water pressure value, and an impact force value.  Use of these sensors and parameters would have been obvious because they are known parameters in the art that may be indicative of cause of failure of an electronic device and known sensors for detecting those parameters, thus better enabling root cause of failure analysis in the context of Roe.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roe as applied to claims 5 and 8 above, and further in view of Ko et al. (US PGPub 20120016608).

Regarding claims 6 and 9, the combination of Roe, Kamin-Lyndgaard, and Li makes obvious the failure testing device of claim 5 and the failure testing method of claim 8, respectively.  Roe does not necessarily teach wherein when the obtained environmental parameters and the test data of the electronic device do not correspond to the data, the processor sends the obtained environmental parameters and the test data through the (a) first communication unit to the (a) test server, and obtains corresponding data from the test server to analyze to determine the reason for failure.
Ko teaches comparing an electrical feature to appliance information recorded in a database of a local-end system and teaches to send the feature to a remote-end server for a more complete comparison if the feature does not correspond to the data in the database (there is no match between the electrical feature and the appliance information, [0029]).  Given that Roe already teaches the use of multiple expert systems, as noted with respect to claim 5, it would have been obvious to rely on data from an external database module (i.e. test server) in the instance where the obtained environmental parameters and the test data of the electronic device do not correspond to the data (i.e. data in a local database module).  As a result, the failure detection will not be limited solely to database data originally stored on a local database or updated from information obtained locally, thus improving the chances of accurate and successful identification of the reason for failure.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination such that when the obtained environmental parameters and the test data of the electronic .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoellwarth et al. (US PGPub 20100078343) discloses an outer covering with electronic subassemblies, which are coupled via a wired connection to a portable electronic device and discloses an inductive surface that may be used to charge the batter of the outer covering and/or the battery of the portable electronic device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864